Case 0:20-cv-62415-RAR Document 1 Entered on FLSD Docket 11/25/2020 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

   VITAL PHARMACEUTICALS, INC., d/b/a
   VPX SPORTS,

                      Plaintiff,

          v.                                                 Case No.

   PEPSICO, Inc.,

                      Defendant.


                                           COMPLAINT

         Plaintiff, Vital Pharmaceuticals, Inc., d/b/a VPX Sports (“VPX” or “Plaintiff”), states as

  follows for its Complaint for Injunctive Relief in Aid of Arbitration against Defendant PepsiCo,

  Inc. (“PepsiCo”):

                                    NATURE OF THIS ACTION

         1.      VPX is one of the leading manufacturers of fitness-focused nutritional supplements

  and energy drinks in the world. Its BANG® energy drink is among the most popular and rapidly

  expanding brands in the energy drink segment.

         2.       Following the introduction of the BANG® brand, VPX built a very high

  functioning distribution network. In late 2019 and early 2020, due to the meteoric rise in sales and

  popularity of the BANG® brand, and in recognition of the opportunity to further advance and

  expand the BANG® brand to the top of the highly competitive energy drink marketplace, VPX

  wanted to ensure that its distribution network was not just good, but best in class. VPX engaged

  in discussions with PepsiCo, which represented that it had capabilities to advance the BANG®

  brand beyond VPX’s current high functioning network and encouraged VPX to switch to

  PepsiCo’s distribution network.



                                                  -1-
Case 0:20-cv-62415-RAR Document 1 Entered on FLSD Docket 11/25/2020 Page 2 of 12



         3.      In March 2020, in reliance on PepsiCo’s assertions of its capabilities and

  projections for advancement of the BANG® brand, VPX and PepsiCo entered into a distribution

  agreement whereby, among other things, PepsiCo agreed to distribute certain of VPX’s BANG®

  products in certain distribution channels throughout the United States (the “Distribution

  Agreement”). 1 That Distribution Agreement included




         4.      In the contracting process, PepsiCo pushed VPX to transition its network at an

  accelerated pace and even inserted aggressive transition requirements into the Agreement. VPX

  not only met those aggressive transition requirements, but again relying on PepsiCo’s

  representations on its capabilities to advance the BANG® brand actually vastly exceeded those

  requirements, at great expense to VPX.

         5.      Despite VPX’s efforts and good faith approach to the relationship, PepsiCo

  repeatedly failed to perform, to address VPX management’s performance concerns, or to advance

  the BANG® brand. Instead, PepsiCo was more concerned with pushing VPX to transition still

  more of its existing network, beyond what was required of VPX in the Distribution Agreement.

         6.      After months of under-performance and unaddressed or inadequately addressed

  concerns, it became apparent to VPX that PepsiCo either did not have capabilities that it

  represented, or that it was less interested in advancing the BANG® brand, and more interested in




  1
   The Distribution Agreement contains a confidentiality provision. Accordingly, VPX is filing this
  redacted version of the Complaint, which cites to certain provisions of the Distribution Agreement,
  and will be seeking leave to file an unredacted version of the Complaint under seal, along with a
  copy of the Distribution Agreement.


                                                  -2-
Case 0:20-cv-62415-RAR Document 1 Entered on FLSD Docket 11/25/2020 Page 3 of 12



  using the popularity of the BANG® brand to tie in and push other failed PepsiCo energy products,

  such as Rockstar®.

         7.      Accordingly, on October 23, 2020, VPX was forced to protect its BANG® brand by

  terminating its Distribution Agreement with PepsiCo. In that process, VPX continued its good

  faith dealings by offering “buyout”. Following that termination, however, PepsiCo has punitive ly

  scaled back its already inadequate efforts related to the BANG® brand. Still worse, as if the

  damage that PepsiCo had done to the BANG® brand was not enough, and with no regard for VPX’s

  benefit of the bargain or need to protect its brand, PepsiCo has taken the position that VPX is

  somehow trapped into continuing to distribute the BANG® brand only through PepsiCo for not

  only the short term, but exclusively for the next three years.

         8.      To that end, PepsiCo has gone so far as to threaten VPX’s current and prior

  distribution partners into not doing business with or even exploring a relationship with VPX.

  These actions, coupled with PepsiCo’s lack of performance prior to termination, and scaled back

  efforts following termination, conclusively establish PepsiCo’s reckless disregard for the BANG®

  brand and its true intentions for entering into the Distribution Agreement with VPX in the first

  place (e.g. to advance its own failed brands, rather than VPX’s)

         9.      PepsiCo’s actions have caused incalculable and irreparable harm, and will continue

  to cause such harm, to VPX, the VPX brand, and the VPX distribution network worth billions of

  dollars, if PepsiCo’s actions are not enjoined.

         10.     Despite PepsiCo’s own failings under the Distribution Agreement, PepsiCo

  recently filed a Demand for Arbitration with the AAA against VPX.




                                                    -3-
Case 0:20-cv-62415-RAR Document 1 Entered on FLSD Docket 11/25/2020 Page 4 of 12




                                           THE PARTIES

         11.     VPX is a Florida corporation with its principal office located at 1600 N. Park Drive,

  Weston, FL 33326, and is therefore a citizen of Florida.

         12.     PepsiCo is a North Carolina corporation with its principal place of business located

  at 700 Anderson Hill Road, Purchase, New York 10577.

                                  JURISDICTION AND VENUE

         13.     This is an action for injunctive relief pursuant to the parties’ Distribution

  Agreement.




         14.     This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

  1332. The parties to this action are diverse: VPX is a citizen of Florida and PepsiCo is a citizen

  of New York and North Carolina. The amount in controversy, including the objects of the

  litigation, exceeds $75,000.00 exclusive of interest and costs. Specifically, VPX has sustained

  damage due to PepsiCo’s improper interference with VPX’s business relationships that are

  immeasurable, but well in excess of $75,000.

         15.     Venue is proper in this Court because, pursuant to 28 U.S.C. § 1391, a substantial

  part of the events or omissions giving rise to VPX’s claim occurred in this District.




                                                  -4-
Case 0:20-cv-62415-RAR Document 1 Entered on FLSD Docket 11/25/2020 Page 5 of 12
Case 0:20-cv-62415-RAR Document 1 Entered on FLSD Docket 11/25/2020 Page 6 of 12




        21.   The Parties also negotiated




        22.   Still further, the Parties expressly contemplated




        23.   The Distribution Agreement never contemplated




                                             -6-
Case 0:20-cv-62415-RAR Document 1 Entered on FLSD Docket 11/25/2020 Page 7 of 12




   II.   PepsiCo fails to use commercially reasonable efforts to distribute the Licensed
         Products.

         24.     Almost immediately after the distributor transition process began, VPX started

  receiving troubling evidence of PepsiCo’s failures to properly service its territories and VPX

  customers.

         25.     Far from using commercially reasonable efforts, PepsiCo’s distribution strategy has

  resulted in lost market share for the Licensed Products. In Florida, for example, VPX soon learned

  that, instead of stocking BANG®-branded coolers with the Licensed Products, PepsiCo had

  supplanted them with other brands in its portfolio including its core soft drink brands.

         26.     Other Florida retailers reported that, despite 26 core flavors of the Licensed

  Products, their shelves were frequently barren or otherwise lacking in any meaningful product

  selection. Prior to PepsiCo’s appointment as distributor, these shelves were fully stocked.

         27.     Further evidence indicates that PepsiCo had reduced shelf space for the Licensed

  Products, preferring instead to promote its newly-acquired Rockstar® energy drink portfolio.

         28.     In an ultra-competitive market like the energy drink space, this loss of direct access

  to consumers is untenable and cause irreparable harm to VPX.

         29.     Consistent with the above, PepsiCo failed to adequately supply marquee VPX

  accounts. For example, VPX learned from Quick Trip, one of its most significant convenience

  store customers, that unit sales of the Licensed Products were significantly decreasing since

  PepsiCo had assumed distribution rights.

         30.     Quick Trip attributed the downward sales trend to frequent out of stock situations

  at many of its locations throughout the southwestern United States, a result that was squarely due

  to PepsiCo’s failure to service the market.




                                                  -7-
Case 0:20-cv-62415-RAR Document 1 Entered on FLSD Docket 11/25/2020 Page 8 of 12



          31.     PepsiCo not only failed to distribute Licensed Product within its territories, but has

  orchestrated a campaign of intimidation to prevent retailers from rectifying their chronic out-of-

  stock situations directly with VPX.

          32.     In response to Quick Trip’s attempts to secure adequate inventory of the Licensed

  Product directly from VPX, PepsiCo sought to strong arm Quick Trip by leveraging Quick Trip’s

  ability to distribute other PepsiCo product, such as Gatorade.

  III.    Termination of the Distribution Agreement and PepsiCo’s subsequent interference.

          33.     In light of PepsiCo’s persistent inability (or unwillingness) to adequately invest

  resources to distribute Licensed Products, VPX elected to terminate the Distribution Agreement

  without cause on October 23, 2020.

          34.     Rather than acknowledge the clear effect of termination, PepsiCo escalated its

  efforts to obstruct VPX’s ability to transition distribution rights to successor entities.

          35.     PepsiCo has threatened legal action against VPX’s future channel partners despite

  being terminated. In a letter to VPX’s successor distributor in Texas, dated November 5, 2020,

  PepsiCo improperly proclaimed that it “retains the exclusive right at this time to distribute Bang.”

  PepsiCo further demanded that the distributor “immediately cease and desist interfering with

  PepsiCo’s rights and business relationships.”

          36.     Terminated PepsiCo’s efforts to sabotage VPX’s distribution efforts have also

  coalesced around a concentrated effort to spread misinformation to retailers. In a press release

  dated November 17, 2020, PepsiCo represented that it retained “exclusive rights to distribute Bang

  products in all of the United States…” (Emphasis in original). And further that “PepsiCo’s

  exclusive rights continue…[n]either VPX nor any other distributor has rights to distribute Bang to

  your locations.”




                                                    -8-
Case 0:20-cv-62415-RAR Document 1 Entered on FLSD Docket 11/25/2020 Page 9 of 12



          37.    These and other threats have caused confusion in the marketplace and have had a

  chilling effect on VPX’s ability to execute its distribution succession plan. For example, 7-Eleven,

  one of the nation’s largest convenience store chains, adapted PepsiCo’s November 17, 2020 letter

  into its own press release and disseminated the very same misrepresentations to its retail network.

  IV.     Arbitration and Interim Injunctive Relief

          38.    The Distribution Agreement contains a provision




          39.    While VPX cannot calculate its harm at this time, as Pepsi continues its tortious

  actions and until this court enters an order preliminarily enjoining it, VPX continues to and has

  incurred substantial economic harm that very well could be in the billions of dollars and is

  otherwise being damaged.

          40.    VPX only seeks to have this Court adjudicate its request for injunctive relief to

  restore and preserve the status quo pending resolution of the parties’ disputes in the pending

  arbitration.

                   COUNT I - BREACH OF DISTRIBUTION AGREEMENT

          41.    VPX re-alleges and incorporates herein by reference the allegations contained in

  the preceding Paragraphs.

          42.    The Distribution Agreement is valid and enforceable contract between VPX and

  PepsiCo.

          43.    VPX has fully performed all of its obligations under the Distribution Agreement.




                                                  -9-
Case 0:20-cv-62415-RAR Document 1 Entered on FLSD Docket 11/25/2020 Page 10 of 12



         44.




         45.



         46.     PepsiCo breached the Distribution Agreement by failing to use commercial

  reasonable efforts to promote, sell and distribute the Licensed Products.

         47.     PepsiCo further breached the Distribution Agreement by issuing false and

  misleading statements related to the status of PepsiCo’s relationship with VPX and PepsiCo’s

  entitlement to continue serving as the exclusive distributor of the Licensed Products.

         48.     VPX has and will sustain damages and irreparable harm as a result of PepsiCo’s

  past and ongoing breaches of the Distributor Agreement.

         49.     VPX has no adequate remedy at law for the foregoing present and threatened future

  irreparable harm.

         WHEREFORE, VPX respectfully demands preliminary and permanent injunctive relief,

  and such other further relief as this Court deems just and proper.

         COUNT II - TORTIOUS INTERFERENCE WITH BUSINESS RELATIONSHIPS

         50.     VPX re-alleges and incorporates herein by reference the allegations contained in

  the preceding Paragraphs.

         51.     PepsiCo has knowledge of VPX’s business relationships with its independent

  wholesale distributors.

         52.     Pepsi has intentionally and without justification, wrongly interfered with VPX’s

  business relationships with its independent wholesale distributors.




                                                 -10-
Case 0:20-cv-62415-RAR Document 1 Entered on FLSD Docket 11/25/2020 Page 11 of 12



         53.     VPX has suffered and will continue to suffer irreparable harm and damages as a

  consequence of this interference by PepsiCo. Such damages include lost profits and diminished

  customer goodwill.

         54.     VPX has no adequate remedy at law for the foregoing present and threatened future

  irreparable harm.

         WHEREFORE, VPX respectfully demands preliminary and permanent injunctive relief,

  and such other further relief as this Court deems just and proper.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, Vital Pharmaceuticals, Inc. d/b/a VPX Sports prays that the

  Court grant the following relief:

         A.      a preliminary injunction enjoining PepsiCo from in any way communicating with

  VPX customers or VPX independent wholesale distributors that PepsiCo is the exclusive

  distributor of the Licensed Products;

         B.      a preliminary injunction enjoining PepsiCo from engaging in any communications

  with VPX customers or VPX independent wholesale distributors which prohibit, discourage or

  deter VPX customers or VPX independent wholesale distributors from purchasing the Licensed

  Products from VPX or its independent distributors;

         B.      an Order awarding VPX its attorneys’ fees and costs associated with prosecuting

  this action; and

         C.      such other and further relief as the Court deems just and proper, including general

  damages and/or punitive damages.

  Dated: November 25, 2020




                                                 -11-
Case 0:20-cv-62415-RAR Document 1 Entered on FLSD Docket 11/25/2020 Page 12 of 12



                                             /s/Zachary S. Foster
                                             Zachary S. Foster
                                             Florida Bar No. 111980
                                             QUARLES & BRADY LLP
                                             101 E. Kennedy Blvd.,
                                             Suite 3400
                                             Tampa, Florida 33602
                                             Telephone: (813) 387-0300
                                             Fax: (813) 387-1800
                                             Zachary.Foster@quarles.com

                                             and

                                             Francis Massabki
                                             Florida Bar No. 687901
                                             Vital Pharmaceuticals, Inc.
                                             1600 North Park Drive
                                             Weston, FL 33326
                                             Telephone: (954) 641-0570
                                             Fax: (954) 389-6254
                                             frank.massabki@vpxsports.com

                                             Attorneys for Plaintiff
                                             Vital Pharmaceuticals, Inc.




                                      -12-
